Citation Nr: 0512012	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to an initial compensable rating for 
epididymitis.

5.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

6.  Entitlement to an initial compensable rating for colon 
polyps.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from December 1972 to January 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 RO rating decision which denied 
service connection for degenerative joint disease of the 
lower back and for hypertension, and which granted service 
connection for epididymitis, irritable bowel syndrome, colon 
polyps, and hearing loss and assigned non-compensable (0 
percent) ratings for each of the four service-connected 
disabilities.  The rating decision also denied a 10 percent 
evaluation based on multiple, noncompensable service-
connected disabilities, under 38 C.F.R. § 3.324.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service Connection Claims

The veteran contends that he should be entitled to service 
connection for a low back disability.  He initially claimed 
service connection for arthritis secondary to back injury, 
then claimed service connection for degenerative disc disease 
of the low back.  The record reflects that the RO has 
essentially adjudicated both entitlement to service 
connection for degenerative joint disease and degenerative 
disc disease.  The Board will therefore consider the claim to 
be entitlement to service connection for a low back 
disability, thereby encompassing the reported degenerative 
joint disease and degenerative disc disease.  

Service medical records show that the veteran was treated for 
complaints of low back pain on several occasions in service, 
however, no disability was found.  Subsequent to service he 
was seen on numerous occasions for low back pain, mostly 
related to his employment as a mail carrier.  He underwent 
physical therapy several times.  Private physicians found 
that he had degenerative disc disease of the low back.  It is 
unclear whether the veteran's current low back disability may 
be related to the low back complaints he had in service, or 
whether it is related to post-service events.  Pursuant to 
VA's duty to assist the veteran, a VA examination with 
opinion should be obtained.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

With regard to hypertension, private treatment records show 
that the veteran currently has hypertension.  In August 1999 
it was noted that the veteran had a two-year history of 
borderline hypertension readings.  Although service medical 
records do not show a diagnosis of hypertension, there were 
some blood pressure readings taken during the veteran's 
service that showed diastolic readings of 90 or greater.  The 
applicable regulation provides in a note that the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm or greater.  Thus, pursuant to the duty 
to assist, a VA examination with opinion should be obtained 
to clarify whether the veteran's hypertension is related to 
service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also notes a discrepancy in information contained 
in two DD Form 214s that are contained in the veteran's 
claims folder.  One, received in March 1976, shows that the 
veteran had service in the Army from December 1972 to 
December 1975.  The other, received in July 2001, shows that 
the veteran had service in the Air Force from January 1974 to 
January 1994.  This matter should be clarified, and any 
additional service medical records should be obtained.

Claims for Compensable Ratings

The veteran has reported that he applied for Social Security 
disability benefits and for a disability retirement from his 
job.  With regard to records from the Social Security 
Administration (SSA), the United States Court of Appeals for 
Veterans Claims (Court) has held that where there has been a 
determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims, and must be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  With 
regard to his job, the record reflects that the veteran 
worked as a postal mail carrier for the federal government.  
As any medical records pertaining to his application for a 
disability retirement may be probative of the issues on 
appeal, such records should be obtained and associated with 
the claims file.  

Finally, with regard to his claims for compensable ratings 
for irritable bowel syndrome and colon polyps, the record 
reflects that subsequent to the April 2002 VA examination the 
veteran's disabilities may have worsened.  He reported in his 
October 2003 VA Form 9 that his colon continued "to be a 
problem with intermitting [sic] periods of very painful and 
frequent removal of polyps."  Private treatment records show 
he had colon polyps removed in August 2002.  In light of 
these revelations, the Board finds that the veteran should be 
scheduled for an appropriate VA examination to determine the 
current severity of his service-connected irritable bowel 
syndrome and colon polyps.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Accordingly, this matter is REMANDED for the following:

1.  Verify the veteran's active military 
service in light of the two DD 214s in 
the claims folder that show service in 
the Army from December 1972 to December 
1975 and in the Air Force from January 
1974 to January 1994.

2.  Obtain any additional service medical 
records on the basis of the veteran's 
verified military service.

3.  Obtain copies of any medical records 
associated with the veteran's application 
for SSA disability benefits.  If an ALJ 
decision was issued, a copy of that 
decision and the associated List of 
Exhibits should also be obtained and 
associated with the claims file.


4.  With any assistance needed from the 
veteran, obtain and associate with the 
claims file any records pertaining to his 
application for a disability retirement.

5.  Schedule the veteran for an 
examination to determine the diagnosis of 
any current low back disability and 
whether each diagnosis is related to 
active military service.  The veteran's 
claims folder should be available to the 
examiner.  All necessary studies should 
be conducted.  The examiner should 
provide diagnosis of all low back 
disabilities.  Specifically, the examiner 
should indicate whether the veteran has 
degenerative joint disease or 
degenerative disc disease; whether he has 
neuropathy of the hands, legs, and feet; 
and, if so, whether the neuropathy is 
related to the diagnosed low back 
disability.  For each diagnosis 
concerning the low back, the examiner 
should indicate whether it is it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to the veteran's active military service.  
The complete rationale for any opinion(s) 
expressed should be provided.

6.  Schedule the veteran for an 
examination to determine whether he has 
hypertension and, if so, whether it is 
related to his active military service.  
The veteran's claims folder should be 
available to the examiner.  All necessary 
tests and studies should be conducted.  
If hypertension is diagnosed, the 
examiner should provide an opinion 
whether it is it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hypertension is related to service.  The 
examiner's opinion should include a 
discussion of the blood pressure readings 
contained in the veteran's service 
medical records, including records which 
show that the veteran had blood pressure 
readings with the diastolic reading at 90 
mm or greater.  The examiner should 
explain in detail the rationale for any 
opinion(s) rendered.

7.  Schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
irritable bowel syndrome and colon 
polyps.  The veteran's claims folder 
should be available to the examiner.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  All necessary tests 
and studies should be conducted.  The 
examiner should note whether the veteran 
has disturbances of bowel function, 
episodes of abdominal distress, diarrhea, 
or constipation.  

8.  The RO should then review the 
evidence of record and adjudicate the 
claims.  If any decision remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


